FILED
                             NOT FOR PUBLICATION                            JUL 01 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSCAR AREVALO-CASTILLO and                         No. 08-75162
CARLOS ARISTIDE AREVALO-
CASTILLO,                                          Agency Nos. A099-534-962
                                                              A099-534-963
              Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 29, 2010 **
                              San Francisco, California

Before: ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Oscar Arevalo-Castillo and his brother Carlos Aristide Arevalo-Castillo,

natives and citizens of El Salvador, petition for review of the Board of Immigration

Appeals’ denial of their application for asylum.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petitioners contend they were entitled to asylum relief based on their

membership in a social group, namely their family, or young people who were

approached by gangs. Young people from Central American countries who

refused to join or cooperate with a gang do not constitute a “social group” for

asylum purposes. See Barrios v. Holder, 581 F.3d 849, 854-55 fn. 3 (9th Cir.

2009); Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th Cir. 2009); Santos-

Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008). In addition, although a

family may suffice as a “social group,” Sanchez-Trujillo v. INS, 801 F.2d 1571,

1576 (9th Cir. 1986), not all family links will “per se suffice to confer ‘particular

social group’ membership.” Lin v. Ashcroft, 377 F.3d 1014, 1028 (9th Cir. 2004).

In this case, petitioners failed to show that the gang members knew that their uncle

and grandmother were members of their family, or that the threats experienced by

the grandmother and uncle constituted targeted persecution. In addition, the uncle

and grandmother have remained unharmed since petitioners left El Salvador. See

Santos-Lemus, 542 F.3d at 743-44 (family members who remained unharmed is

substantial evidence that petitioners lack a well-founded fear of future persecution

based on family membership).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-75162